Bloodworth, J.
1. “ Every defendant has the right to be tried upon an indictment or accusation perfect in form and substance, but this right, like every other (even the right of trial itself) may be waived. One who waives his right to be tried upon an indictment perfect in form as well as substance, and takes his chances of acquittal, will not be heard, after conviction, to urge defects in the indictment, unless those defects are so great that the accusation is absolutely void.” Lanier v. State, 5 Ga. App. 472(2) (63 S. E. 536). There was no demurrer in this case, the accusation was not “ absolutely void,” and the court did not err in overruling the motion in arrest of judgment.
2. There is ample evidence to support the finding of the jury, which has the approval of the trial judge, and this court will not interfere.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.

The ground of the motion in arrest of judgment was that the accusation “ sets out no offense under the laws of the State of Georgia.” In the bill of exceptions it is alleged that the judgment overruling this motion was erroneous because (1) the accusation “ showed on its face that it was only a breach of a promise to perform in .the future,” and (2) the accusation “showed on its face that there was no false representation as to a past or existing fact.”
Titus & Delete, for plaintiff in error.
H. J. McIntyre, solicitor, contra.